DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claim 1 (Instant Application 17/344,682) is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,900,074, claim 1 of U.S. Patent No. 10,312,987.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the cited U.S. Patents broadly discloses the subject matter of the instant claim as shown in the table below.


Instant Application 17/344,682
U.S. Patent No. 9,900,074
1. A method of wireless communication, comprising: detecting, by a user equipment (UE), an identifier signaling presence of an aperiodic reference signal in a subframe, wherein the identifier indicates a selected aperiodic reference signal configuration; identifying, by the UE, a channel state information, CSI, request from a base station; generating, by the UE, a CSI report based on the aperiodic reference signal in response to the CSI request; and transmitting, by the UE, the CSI report to the base station.


Difference: “wherein a physical downlink shared channel (PDSCH) is rate matched around the aperiodic reference signal, wherein the identifier is provided in response to a determination to transmit the aperiodic reference signal at an aperiodic interval, wherein the identifier is detected over a physical downlink control channel (PDCCH)”
9. A method of wireless communication, comprising: detecting, by a user equipment (UE), an identifier signaling presence of an aperiodic reference signal in a subframe, wherein a physical downlink shared channel (PDSCH) is rate matched around the aperiodic reference signal, wherein the identifier is provided in response to a determination to transmit the aperiodic reference signal at an aperiodic interval, wherein the identifier is detected over a physical downlink control channel (PDCCH); identifying, by the UE, a channel state information (CSI) request from a base station; generating, by the UE, a CSI report based on the aperiodic reference signal in response to the CSI request; and transmitting, by the UE, the CSI report to the base station.

 





1. A method of wireless communication, comprising: detecting, by a user equipment (UE), an identifier signaling presence of an aperiodic reference signal in a subframe, wherein the identifier indicates a selected aperiodic reference signal configuration; identifying, by the UE, a channel state information, CSI, request from a base station; generating, by the UE, a CSI report based on the aperiodic reference signal in response to the CSI request; and transmitting, by the UE, the CSI report to the base station.


Difference: the identifier being transmitted over a physical downlink control channel (PDCCH);  transmitting, by the base station, the aperiodic reference signal and a physical downlink shared channel (PDCCH) rate matched around the aperiodic reference signal.
Claim 1 of U.S. Patent No. 10,312,987

1.  A method of wireless communication, comprising: transmitting, by a base 
station, an identifier signaling presence of an aperiodic reference signal, the identifier being transmitted over a physical downlink control channel (PDCCH);  transmitting, by the base station, the aperiodic reference signal and a physical downlink shared channel (PDCCH) rate matched around the aperiodic reference signal;  and receiving, by the base station, a channel state information (CSI) report from one or more user equipments (UEs), wherein the CSI report is based on the aperiodic reference signal. 
 





	Regarding claim 1 (Instant Application 17/344,862), claims 1 of the cited U.S. Patent No. 9,900,074 disclose the subject matter of the instant claim.
	The Applicant merely broadens the scope of the claim by deleting “wherein a physical downlink shared channel (PDSCH) is rate matched around the aperiodic reference signal, wherein the identifier is provided in response to a determination to transmit the aperiodic reference signal at an aperiodic interval, wherein the identifier is detected over a physical downlink control channel (PDCCH).”


It has been held that the omission of an element and its function is an obvious expedient
if the remaining elements perform the same function as before. In re karlson, 186 USPQ 184
(CCPA). Also note Ex Parte Raine, 186 USPQ 375 (bd. App. 1969); omission of a reference
element whose function is not needed would have been obvious to one skilled in the art.


Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim 1 is rejected under 35 U.S.C. 102 (a1) as being anticipated by Bhattad et al (US 2012/0058791 A1).

Regarding claim 1,  Bhattad et al (US 2012/0058791 A1) discloses a method (see, method and system for generating channel estimate information using reference signals, section 0009) of wireless communication (fig. 2, fig. 25, fig. 35, wireless apparatus that comprises base station/eNodeB and UE, see, aperiodic transmission resource assigned to the UE using a downlink message including resource elements to be used for transmission of a reference signal, section 0150-0151), comprising: detecting, by a user equipment (UE) (see, the UE uses assigned resources for reference signals, 0070), an identifier signaling presence of an aperiodic reference signal  (see, aperiodic transmission resource assigned to the UE using a downlink message including resource elements to be used for the transmission of a reference signal, section 0150-0151) in a subframe (see, identifier used in subframe with assigned resources used  with respect to the reference signal, section 0150-0151, 0142, 0070), wherein the identifier indicates a selected aperiodic reference signal configuration (noted: the identified subframe in relation assigned resources that are used for reference signal, section 0150, 0142, 0070, noted: 0073-0074-the CSI-RS may be selected); identifying, by the UE, a channel state information, CSI, request from a base station (see, reference signals/aperiodic signals transmitted by the eNB/conveyed to the UE for performing channel estimation based on aperiodic resource pattern, section 0070, 0139-0140, 0159-, 0160, noted: aperiodic reference signals are implicit request by the eNB to the UE); generating, by the UE, a CSI report based on the aperiodic reference signal in response to the CSI request (see, the channel state information/feedback signal transmitted by the UE to the eNB, section 0150-151, 0070); and transmitting, by the UE, the CSI report to the base station (noted: the feedback signal is based on the reference signal,  the feedback is transmitted from the UE to the base station, section 0070, 0150-0151).


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	KIM et al (US 2013/0329691 A1) discloses channel state information (CSI) report in a wireless system based on CSI request field (section 0049-0089, 0091-0093), wherein the request field is set a number of PRBs (section 0093-0099).

	Kang et al (US 2014/0126476 A1) discloses generating a periodic channel state information based on a request from a base station (section 0006-0021, 0107-0147).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CANDAL ELPENORD/Primary Examiner, Art Unit 2473